 1

 2

 3

 4

 5

 6

 7                        UNITED STATES DISTRICT COURT
 8                                EASTERN DISTRICT OF CALIFORNIA

 9
      TAYLOR GAMINO,                                     Case No. 1:18-cv-00391-SAB
10
                     Plaintiff,                          ORDER RE STIPULATED PROTECTIVE
11                                                       ORDER
             v.
12                                                       (ECF No. 42)
      YOSEMITE COMMUNITY COLLEGE
13    DISTRICT, et al.,

14                   Defendants.

15
                                  STIPULATED PROTECTIVE ORDER
16

17 1.       PURPOSES AND LIMITATIONS
18
            Disclosure and discovery activity in this action are likely to involve production of
19
     confidential, proprietary, or private information for which special protection from public
20
     disclosure and from use for any purpose other than prosecuting this litigation may be
21
     warranted. Accordingly, the parties hereby stipulate to and petition the court to enter the
22 following Stipulated Protective Order. The parties acknowledge that this Order does not confer

23 blanket protections on all disclosures or responses to discovery and that the protection it

24 affords from public disclosure and use extends only to the limited information or items that

25 are entitled to confidential treatment under the applicable legal principles. The parties further

26 acknowledge, as set forth in Section 12.3, below, that this Stipulated Protective Order does not
27 entitle them to file confidential information under seal; Local Rule 141 sets forth the

28

                                                     1
 1 procedures that must be followed and the standards that will be applied when a party seeks

 2 permission from the court to file material under seal.

 3 2.       DEFINITIONS

 4
            2.1     Challenging Party: a Party or Non-Party that challenges the designation of
 5 information or items under this Order.

 6
            2.2     “CONFIDENTIAL” Information or Items: information (regardless of how it is
 7
     generated, stored or maintained) or tangible things that qualify for protection under Federal
 8
     Rule of Civil Procedure 26(c).
 9

10          2.3     Counsel (without qualifier): Outside Counsel of Record and House Counsel (as

11 well as their support staff).

12          2.4     Designating Party: a Party or Non-Party that designates information or items
13 that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”

14
            2.5     Disclosure or Discovery Material: all items or information, regardless of the
15
     medium or manner in which it is generated, stored, or maintained (including, among other
16
     things, testimony, transcripts, and tangible things), that are produced or generated in
17
     disclosures or responses to discovery in this matter.
18

19          2.6     Expert: a person with specialized knowledge or experience in a matter

     pertinent to the litigation who has been retained by a Party or its counsel to serve as an expert
20
     witness or as a consultant in this action.
21

22          2.7     House Counsel: attorneys who are employees of a party to this action. House

23 Counsel does not include Outside Counsel of Record or any other outside counsel.

24
            2.8     Non-Party: any natural person, partnership, corporation, association, or other
25 legal entity not named as a Party to this action.

26
            2.9     Outside Counsel of Record: attorneys who are not employees of a party to this
27
     action but are retained to represent or advise a party to this action and have appeared in this
28

                                                       2
 1 action on behalf of that party or are affiliated with a law firm which has appeared on behalf of

 2 that party.

 3
            2.10    Party: any party to this action, including all of its officers, directors, employees,
 4
     consultants, retained experts, and Outside Counsel of Record (and their support staffs).
 5
            2.11    Producing Party: a Party or Non-Party that produces Disclosure or Discovery
 6
     Material in this action.
 7

 8          2.12    Professional Vendors: persons or entities that provide litigation support

 9 services (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations,

10 and organizing, storing, or retrieving data in any form or medium) and their employees and

11 subcontractors.

12          2.13    Protected Material: any Disclosure or Discovery Material that is designated as
13 “CONFIDENTIAL.”

14
            2.14    Receiving Party: a Party that receives Disclosure or Discovery Material from a
15
     Producing Party.
16

17 3.       SCOPE

18          The protections conferred by this Stipulation and Order cover not only Protected
19 Material (as defined above), but also (1) any information copied or extracted from Protected
20 Material; (2) all copies, excerpts, summaries, or compilations of Protected Material; and (3)

21 any testimony, conversations, or presentations by Parties or their Counsel that might reveal

22 Protected Material. However, the protections conferred by this Stipulation and Order do not

23 cover the following information: (a) any information that is in the public domain at the time of

24 disclosure to a Receiving Party or becomes part of the public domain after its disclosure to a

25 Receiving Party as a result of publication not involving a violation of this Order, including
     becoming part of the public record through trial or otherwise; and (b) any information known
26
     to the Receiving Party prior to the disclosure or obtained by the Receiving Party after the
27
     disclosure from a source who obtained the information lawfully and under no obligation of
28

                                                       3
 1 confidentiality to the Designating Party. Any use of Protected Material at trial shall be

 2 governed by a separate agreement or order.

 3 4.       DURATION

 4
            Even after final disposition of this litigation, the confidentiality obligations imposed by
 5 this Order shall remain in effect until a Designating Party agrees otherwise in writing or a

 6 court order otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal

 7 of all claims and defenses in this action, with or without prejudice; and (2) final judgment

 8 herein after the completion and exhaustion of all appeals, rehearings, remands, trials, or

 9 reviews of this action, including the time limits for filing any motions or applications for

10 extension of time pursuant to applicable law.

11 5.       DESIGNATING PROTECTED MATERIAL

12
            5.1    Exercise of Restraint and Care in Designating Material for Protection. Each
13
     Party or Non-Party that designates information or items for protection under this Order must
14 take care to limit any such designation to specific material that qualifies under the appropriate

15 standards. The Designating Party must designate for protection only those parts of material,

16 documents, items, or oral or written communications that qualify – so that other portions of

17 the material, documents, items, or communications for which protection is not warranted are

18 not swept unjustifiably within the ambit of this Order.

19
            Mass, indiscriminate, or routinized designations are prohibited. Designations that are
20 shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

21 unnecessarily encumber or retard the case development process or to impose unnecessary

22 expenses and burdens on other parties) expose the Designating Party to sanctions.

23 If it comes to a Designating Party’s attention that information or items that it designated for

24 protection do not qualify for protection, that Designating Party must promptly notify all other

25 Parties that it is withdrawing the mistaken designation.

26
            5.2    Manner and Timing of Designations. Except as otherwise provided in this
27 Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or

28

                                                      4
 1 ordered, Disclosure or Discovery Material that qualifies for protection under this Order must

 2 be clearly so designated before the material is disclosed or produced.

 3
            Designation in conformity with this Order requires:
 4          (a) for information in documentary form (e.g., paper or electronic documents, but
 5 excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing

 6 Party affix the legend “CONFIDENTIAL” to each page that contains protected material. If only

 7 a portion or portions of the material on a page qualifies for protection, the Producing Party

 8 also must clearly identify the protected portion(s) (e.g., by making appropriate markings in the

 9 margins).

10          A Party or Non-Party that makes original documents or materials available for

11 inspection need not designate them for protection until after the inspecting Party has

12 indicated which material it would like copied and produced. During the inspection and before

13 the designation, all of the material made available for inspection shall be deemed

14 “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants copied

15 and produced, the Producing Party must determine which documents, or portions thereof,
     qualify for protection under this Order. Then, before producing the specified documents, the
16
     Producing Party must affix the “CONFIDENTIAL” legend to each page that contains Protected
17
     Material. If only a portion or portions of the material on a page qualifies for protection, the
18
     Producing Party also must clearly identify the protected portion(s) (e.g., by making
19
     appropriate markings in the margins).
20

21          (b) for testimony given in deposition or in other pretrial or trial proceedings, that the

22 Designating Party identify on the record, before the close of the deposition, hearing, or other

23 proceeding, all protected testimony.

24          (c) for information produced in some form other than documentary and for any other
25 tangible items, that the Producing Party affix in a prominent place on the exterior of the

26 container or containers in which the information or item is stored the legend
27 “CONFIDENTIAL.” If only a portion or portions of the information or item warrant

28

                                                      5
 1 protection, the Producing Party, to the extent practicable, shall identify the protected

 2 portion(s).

 3
            5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
 4
     designate qualified information or items does not, standing alone, waive the Designating
 5 Party’s right to secure protection under this Order for such material. Upon timely correction of

 6 a designation, the Receiving Party must make reasonable efforts to assure that the material is

 7 treated in accordance with the provisions of this Order.

 8
     6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
 9

10          6.1     Timing of Challenges. Any Party or Non-Party may challenge a designation of

11 confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality

12 designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

13 burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to
     challenge a confidentiality designation by electing not to mount a challenge promptly after the
14
     original designation is disclosed.
15

16          6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution

17 process by providing written notice of each designation it is challenging and describing the

18 basis for each challenge. To avoid ambiguity as to whether a challenge has been made, the

19 written notice must recite that the challenge to confidentiality is being made in accordance
20 with this specific paragraph of the Protective Order. The parties shall attempt to resolve each
     challenge in good faith and must begin the process by conferring directly (in voice to voice
21
     dialogue; other forms of communication are not sufficient) within 14 days of the date of
22
     service of notice. In conferring, the Challenging Party must explain the basis for its belief that
23
     the confidentiality designation was not proper and must give the Designating Party an
24
     opportunity to review the designated material, to reconsider the circumstances, and, if no
25
     change in designation is offered, to explain the basis for the chosen designation. A Challenging
26
     Party may proceed to the next stage of the challenge process only if it has engaged in this meet
27

28

                                                       6
 1 and confer process first or establishes that the Designating Party is unwilling to participate in

 2 the meet and confer process in a timely manner.

 3
            6.3     Judicial Intervention. If the Parties cannot resolve a challenge without court
 4
     intervention, the Designating Party shall file and serve a motion to retain confidentiality under
 5 Local Rule 230 (and in compliance with Local Rule 141, if applicable) within 21 days of the

 6 initial notice of challenge or within 14 days of the parties agreeing that the meet and confer

 7 process will not resolve their dispute, whichever is earlier. Each such motion must be

 8 accompanied by a competent declaration affirming that the movant has complied with the

 9 meet and confer requirements imposed in the preceding paragraph. Failure by the Designating

10 Party to make such a motion including the required declaration within 21 days (or 14 days, if

11 applicable) shall automatically waive the confidentiality designation for each challenged

12 designation. In addition, the Challenging Party may file a motion challenging a confidentiality

13 designation at any time if there is good cause for doing so, including a challenge to the

14 designation of a deposition transcript or any portions thereof. Any motion brought pursuant to

15 this provision must be accompanied by a competent declaration affirming that the movant has

16 complied with the meet and confer requirements imposed by the preceding paragraph.

17          The burden of persuasion in any such challenge proceeding shall be on the Designating
18 Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass or

19 impose unnecessary expenses and burdens on other parties) may expose the Challenging Party
20 to sanctions. Unless the Designating Party has waived the confidentiality designation by

21 failing to file a motion to retain confidentiality as described above, all parties shall continue to

22 afford the material in question the level of protection to which it is entitled under the
     Producing Party’s designation until the court rules on the challenge.
23

24 7.       ACCESS TO AND USE OF PROTECTED MATERIAL
25
            7.1     Basic Principles. A Receiving Party may use Protected Material that is disclosed
26
     or produced by another Party or by a Non-Party in connection with this case only for
27
     prosecuting, defending, or attempting to settle this litigation. Such Protected Material may be
28

                                                      7
 1 disclosed only to the categories of persons and under the conditions described in this Order.

 2 When the litigation has been terminated, a Receiving Party must comply with the provisions of

 3 section 13 below (FINAL DISPOSITION).

 4          Protected Material must be stored and maintained by a Receiving Party at a location
 5 and in a secure manner that ensures that access is limited to the persons authorized under this

 6 Order.

 7
            7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
 8
     ordered by the court or permitted in writing by the Designating Party, a Receiving Party may
 9
     disclose any information or item designated “CONFIDENTIAL” only to:
10

11          (a) the Receiving Party’s Outside Counsel of Record in this action, as well as

12 employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose
     the information for this litigation and who have signed the “Acknowledgment and Agreement
13
     to Be Bound” that is attached hereto as Exhibit A;
14

15          (b) the officers, directors, and employees (including House Counsel) of the Receiving

16 Party to whom disclosure is reasonably necessary for this litigation and who have signed the

17 “Acknowledgment and Agreement to Be Bound” (Exhibit A);

18
            (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is
19
     reasonably necessary for this litigation and who have signed the “Acknowledgment and
20
     Agreement to Be Bound” (Exhibit A);
21
            (d) the court and its personnel;
22

23          (e) court reporters and their staff, professional jury or trial consultants, mock jurors,

24 and Professional Vendors to whom disclosure is reasonably necessary for this litigation and

25 who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

26          (f) during their depositions, witnesses in the action to whom disclosure is reasonably
27 necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit

28

                                                      8
 1 A), unless otherwise agreed by the Designating Party or ordered by the court. Pages of

 2 transcribed deposition testimony or exhibits to depositions that reveal Protected Material

 3 must be separately bound by the court reporter and may not be disclosed to anyone except as

 4 permitted under this Stipulated Protective Order.

 5          (g) the author or recipient of a document containing the information or a custodian or
 6 other person who otherwise possessed or knew the information.

 7
     8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
 8
            OTHER LITIGATION
 9

10          If a Party is served with a subpoena or a court order issued in other litigation that

11 compels disclosure of any information or items designated in this action as
     “CONFIDENTIAL,” that Party must:
12

13          (a) promptly notify in writing the Designating Party. Such notification shall include a
14 copy of the subpoena or court order;

15
            (b) promptly notify in writing the party who caused the subpoena or order to issue in
16
     the other litigation that some or all of the material covered by the subpoena or order is subject
17
     to this Protective Order. Such notification shall include a copy of this Stipulated Protective
18
     Order; and
19
            (c) cooperate with respect to all reasonable procedures sought to be pursued by the
20
     Designating Party whose Protected Material may be affected.
21

22          If the Designating Party timely seeks a protective order, the Party served with the

23 subpoena or court order shall not produce any information designated in this action as

24 “CONFIDENTIAL” before a determination by the court from which the subpoena or order

25 issued, unless the Party has obtained the Designating Party’s permission. The Designating
     Party shall bear the burden and expense of seeking protection in that court of its confidential
26
     material – and nothing in these provisions should be construed as authorizing or encouraging
27
     a Receiving Party in this action to disobey a lawful directive from another court.
28

                                                      9
 1 9.       A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN

 2          THIS LITIGATION

 3
            (a) The terms of this Order are applicable to information produced by a Non-Party in
 4 this action and designated as “CONFIDENTIAL.” Such information produced by Non-Parties

 5 in connection with this litigation is protected by the remedies and relief provided by this

 6 Order. Nothing in these provisions should be construed as prohibiting a Non-Party from

 7 seeking additional protections.

 8
             (b) In the event that a Party is required, by a valid discovery request, to produce a
 9
     Non-Party’s confidential information in its possession, and the Party is subject to an
10
     agreement with the Non-Party not to produce the Non-Party’s confidential information, then
11
     the Party shall:
12
                    (1) promptly notify in writing the Requesting Party and the Non-Party that
13
            some or all of the information requested is subject to a confidentiality agreement with
14
            a Non-Party;
15

16                  (2) promptly provide the Non-Party with a copy of the Stipulated Protective

17          Order in this litigation, the relevant discovery request(s), and a reasonably specific

18          description of the information requested; and

19                  (3) make the information requested available for inspection by the Non-Party.
20
            (c) If the Non-Party fails to object or seek a protective order from this court within 14
21
     days of receiving the notice and accompanying information, the Receiving Party may produce
22
     the Non-Party’s confidential information responsive to the discovery request. If the Non-Party
23
     timely seeks a protective order, the Receiving Party shall not produce any information in its
24
     possession or control that is subject to the confidentiality agreement with the Non-Party
25
     before a determination by the court. Absent a court order to the contrary, the Non-Party shall
26 bear the burden and expense of seeking protection in this court of its Protected Material.
27
     10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
28

                                                     10
 1          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed

 2 Protected Material to any person or in any circumstance not authorized under this Stipulated

 3 Protective Order, the Receiving Party must immediately (a) notify in writing the Designating

 4 Party of the unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized
     copies of the Protected Material, (c) inform the person or persons to whom unauthorized
 5
     disclosures were made of all the terms of this Order, and (d) request such person or persons to
 6
     execute the “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
 7
     A.
 8

 9 11.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE

10          PROTECTED          MATERIAL

11
            When a Producing Party gives notice to Receiving Parties that certain inadvertently
12 produced material is subject to a claim of privilege or other protection, the obligations of the

13 Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This

14 provision is not intended to modify whatever procedure may be established in an e-discovery

15 order that provides for production without prior privilege review. Pursuant to Federal Rule of

16 Evidence 502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure

17 of a communication or information covered by the attorney-client privilege or work product

18 protection, the parties may incorporate their agreement in the stipulated protective order

19 submitted to the court.
20
     12.    MISCELLANEOUS
21
            12.1    Right to Further Relief. Nothing in this Order abridges the right of any person
22
     to seek its modification by the court in the future.
23

24          12.2    Right to Assert Other Objections. By stipulating to the entry of this Protective

25 Order no Party waives any right it otherwise would have to object to disclosing or producing

26 any information or item on any ground not addressed in this Stipulated Protective Order.
27 Similarly, no Party waives any right to object on any ground to use in evidence of any of the
     material covered by this Protective Order.
28

                                                      11
 1          12.3    Filing Protected Material. Without written permission from the Designating

 2 Party or a court order secured after appropriate notice to all interested persons, a Party may

 3 not file in the public record in this action any Protected Material. A Party that seeks to file

 4 under seal any Protected Material must comply with Local Rule 141. Protected Material may
     only be filed under seal pursuant to a court order authorizing the sealing of the specific
 5
     Protected Material at issue. Pursuant to Local Rule 141, a sealing order will issue only upon a
 6
     request establishing that the Protected Material at issue is privileged, protectable as a trade
 7
     secret, or otherwise entitled to protection under the law. If a Receiving Party's request to file
 8
     Protected Material under seal pursuant to Local Rule 141 is denied by the court, then the
 9
     Receiving Party may file the information in the public record pursuant to Local Rule 141
10
     unless otherwise instructed by the court.
11
     13.    FINAL DISPOSITION
12

13          Within 60 days after the final disposition of this action, as defined in paragraph 4, each
14 Receiving Party must return all Protected Material to the Producing Party or destroy such

15 material. As used in this subdivision, “all Protected Material” includes all copies, abstracts,

16 compilations, summaries, and any other format reproducing or capturing any of the Protected

17 Material. Whether the Protected Material is returned or destroyed, the Receiving Party must

18 submit a written certification to the Producing Party (and, if not the same person or entity, to

19 the Designating Party) by the 60 day deadline that (1) identifies (by category, where
20 appropriate) all the Protected Material that was returned or destroyed and (2) affirms that the

21 Receiving Party has not retained any copies, abstracts, compilations, summaries or any other
     format reproducing or capturing any of the Protected Material. Notwithstanding this
22
     provision, Counsel are entitled to retain an archival copy of all pleadings, motion papers, trial,
23
     deposition, and hearing transcripts, legal memoranda, correspondence, deposition and trial
24
     exhibits, expert reports, attorney work product, and consultant and expert work product, even
25
     if such materials contain Protected Material. Any such archival copies that contain or
26
     constitute Protected Material remain subject to this Protective Order as set forth in Section 4
27
     (DURATION).
28

                                                      12
 1

 2
     IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 3

 4

 5 DATED:           February 25, 2020
 6

 7
            /s/ Jane Brunner (as authorized on 2/25/20)
 8
     Attorneys for Attorneys for Plaintiff
 9
     Taylor Gamino
10

11

12
     DATED: February 25, 2020
13

14
            /s/ Kellie Murphy (as authorized on 2/25/20)
15
       Attorney for Defendants
16     Yosemite Community College, Et Al
17

18

19
20

21

22

23

24

25

26
27

28

                                                 13
 1

 2
                                               EXHIBIT A
 3
                      ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 4

 5          I, _____________________________ [print or type full name], of

 6 _________________ [print or type full address], declare under penalty of perjury that I

 7 have read in its entirety and understand the Stipulated Protective Order that was issued by the

 8 United States District Court for the Eastern District of California on [date] in the case of

 9 Gamino v. Yosemite Community College District, et al. Case No.: 1:18-cv-00391-LJO-SAB. I
     agree to comply with and to be bound by all the terms of this Stipulated Protective Order and I
10
     understand and acknowledge that failure to so comply could expose me to sanctions and
11
     punishment in the nature of contempt. I solemnly promise that I will not disclose in any
12
     manner any information or item that is subject to this Stipulated Protective Order to any
13
     person or entity except in strict compliance with the provisions of this Order.
14

15          I further agree to submit to the jurisdiction of the United States District Court for the

16 Eastern District of California for the purpose of enforcing the terms of this Stipulated
     Protective Order, even if such enforcement proceedings occur after termination of this action.
17

18          I hereby appoint __________________________ [print or type full name] of

19 _______________________________________ [print or type full address and
20 telephone number] as my California agent for service of process in connection with this action

21 or any proceedings related to enforcement of this Stipulated Protective Order.

22 Date: ______________________________________

23
     City and State where sworn and signed: _________________________________
24

25 Printed name: _______________________________

26
     Signature: __________________________________
27

28

                                                     14
 1                      ORDER ENTERING STIPULATED PROTECTIVE ORDER

 2          Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that:

 3          1.      The above stipulated protective order is entered;

 4          2.      The parties are advised that pursuant to the Local Rules of the United States

 5                  District Court, Eastern District of California, any documents which are to be filed

 6                  under seal will require a written request which complies with Local Rule 141;

 7          3.      The party making a request to file documents under seal shall be required to show

 8                  good cause for documents attached to a nondispositive motion or compelling

 9                  reasons for documents attached to a dispositive motion.         Pintos v. Pacific

10                  Creditors Ass’n, 605 F.3d 665, 677-78 (9th Cir. 2009); and

11          4.      If a party’s request to file Protected Material under seal is denied by the Court,

12                  then the previously filed material shall be immediately accepted by the court and

13                  become information in the public record and the information will be deemed filed

14                  as of the date that the request to file the Protected Information under seal was

15                  made.

16
     IT IS SO ORDERED.
17

18 Dated:        February 27, 2020
                                                       UNITED STATES MAGISTRATE JUDGE
19
20

21

22

23

24

25

26
27

28

                                                    15
